Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1 and 4-20 are presented for examination and claims 2-3 and 21-22 are cancelled.
Response to Amendment
The rejection under 103 has been withdrawn since applicant’s amendments overcome the rejection. 
Amended claims 18 and 19 are not interpretation under 112(f) since applicant amend the claims.
 The rejection under 112(b) and (112(a) rejection are withdrawn since applicant amended the claims and overcome the rejection.
EXAMINER’S AMENDMENT
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4, line 1, change “claim 3” to --claim 1--; 
Claim 5, line 1, change “claim 2” to --claim 1--. 
Allowable Subject Matter
3. 	Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the claims 1 and 4-20, resides, at least in part, in that closest prior art of Herd (US 2018/0031258) discloses a sensor (temperature sensor 202, 208, 230, 228, 246 and pressure sensor 226, .


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119